Exhibit 99.1 NEWS RELEASE INVUITY REPORTS 2, YEAR-END FINANCIAL RESULTS SAN FRANCISCO, February 24, 2016 - Invuity, Inc. (NASDAQ:IVTY), an advanced medical technology company, today reported financial results for the fourth quarter and year ended December 31, 2015. Q4 2015 Highlights · Revenue grew 42 percent to $6.2 million compared to revenue of $4.4 million in the 2014 fourth quarter. · Revenue for the 2015 full year increased 61 percent to $21.0 million from $13.1 million in the prior year period. · In the fourth quarter of 2015, approximately 530 hospitals purchased Invuity devices, up from 370 hospitals in the fourth quarter of 2014. · Approximately 145,000 procedures have been performed using Invuity devices. “The year finished on a strong note as we grew our customer base and further penetrated existing hospital accounts by expanding the use of our advanced photonics technology into adjacent surgical procedures and new specialties” said President and CEO Philip Sawyer. “It is extremely encouraging to have generated such strong momentum and growth while scaling our sales force so dramatically during the year. We believe that increasing the depth and capabilities of our sales force, expanding the use of our products into new surgical procedures and implementing new, innovative marketing programs will support continued sales momentum in 2016.” Financial Results Revenue was $6.2 million in the fourth quarter of 2015, compared to $4.4 million in the fourth quarter of 2014.For the 2015 full year, revenue was $21.0 million, an increase of 61 percent from revenue of $13.1 million in 2014, driven by both organic growth in existing accounts and the addition of new accounts. Gross margin for the 2015 fourth quarter was 65.9 percent, and was 63.2 percent for the 2015 full year. Total operating expenses for the 2015 fourth quarter and full year were $13.7 million and $48.5 million, respectively, compared to $8.4 million and $28.2 million in the prior year periods.
